FILED

UNITED sTATEs DISTRICT CoURT FEB 2 2 2011
FOR THE DISTRICT OF COLUMBIA cierk. u.s. nismcr s. sankruptcy

courts for the District of Columb|a
VICKY REE SUMMERSILL CANNOY, )
Plaintiff,  s

v_ § Civil Action No.  
DEPARTMENT OF IUSTICE, §

Defendant. §

~MEMORANDUM OP'INI.ON z_:  i_

This matter comes before the court on review`of plaintifl`|'is§iizipii)lication to proceed in
fo;zr_mayacg_zupz_a'ris and.,,p'ra se civ»il,complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiffs complaint, keeping int mind that complaints filed by
pz¢o. ;se§l'itigants are;hold‘_to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Pirocedu_;re reyc:luires that a complaint

contain a short and plain statement of the grounds upon which the coult’s jurisdiction depends, a

',~1 ~ » `

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of l{ule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res jzl¢dicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

ln a rambling and poorly organized pleading, plaintiff alternatively complains of the
denial of benefits owed to her for injuries sustained by her deceased father, the disposition of her
deceased mother’s assets by a Florida probate court, and a long list of torts allegedly committed
by the United .States Department of Justice. The complaint does not contain\i  ax;’l_zf,j),l§in 7
statement of a claim showing that plaintiff is entitled to the relief she seeks. More0ver, given the
dearth of factual allegations supporting the tort claims plaintiff raises, the pleading does not
provide fair notice to defendant of the claims against it.

F these reasons, the complaint will be dismissed without prejudice for itsi’failure to

comply with Rule 8(a). An Order is issued separately.

  
     

United Sates Dis ri ‘ Judge

bram F»é’!i£, @?»//